Title: From Thomas Jefferson to Robert R. Livingston, 3 January 1808
From: Jefferson, Thomas
To: Livingston, Robert R.


                  
                     Dear Sir 
                     
                     Washington Jan. 3. 08.
                  
                  Your favor of Dec. 20. has been recieved. the copy of the late volume of agricultural proceedings is not yet at hand, but will probably come safe. I had formerly recieved the preceding volumes from your kindness, as you supposed. writings on this subject are peculiarly pleasing to me, for, as they tell us, we all sprung from the earth, so to that we naturally return. it is now among my most fervent longings to be on my farm, which, with a garden & fruitery, will constitute my principal occupation on retirement. I have lately recieved the proceedings of the Agricultural society of Paris. they are proceeding with enthusiasm & understanding. I have been surprised to find that the Rotation of crops & substitution of some profitable growth preparatory for grain, instead of the useless & expensive fallow, is yet only dawning among them. the society has lately republished Oliver de Serres’ Theatre d’Agriculture in 2. vol. 4to. altho written in the reign of H. IV. it is the finest body of Agriculture extant, & especially as improved by voluminous notes which bring it’s processes to the present day. I lately recieved from Colo. Few in N.Y. a bottle of the oil of Beni, believed to be a Sesamum. I did not believe there existed so perfect a substitute for olive oil. like that of Florence it has no taste, and is perhaps rather more limpid. a bushel of seed yields 3. gallons of oil, and Govr. Milledge of Georgia says the plant will grow wherever the Palma Christi will. it is worth your attention, & you can probably get seed from Colo. Few.   we are in hourly expectation of mr Rose here, in the hope of seeing what turn our differences with that nation are to take. as yet all is doubtful. accept my friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               